 380DECISIONS OF THENATIONALLABOR RELATIONS BOARDMagic Chef,Inc.andDorothy Williamson.Case 10-CA-1968330 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 31 March 1986 Administrative Law JudgeIrvin H. Socoloff issued the attached decision. TheRespondent filed exceptions and a supporting brief,theGeneral Counsel filed limited cross-exceptionsand a brief in support of the judge's decision towhich the Respondent filed a response, and theUnion filed a response to the Respondent's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions as modified, 3 and to adopt the rec-ommended Order as modified.iThe Respondent asserts that the judge was biased toward the Gener-alCounsel and the Charging Parties Our examination of the record dis-closes no evidence of bias2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1951), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn affirming the credibility resolutions underlying the 8(a)(1) threatmade by Supervisor Johnson to employee Davis, we note that Johnson'sstatement was consistent with the judge's finding, which we affirm, thatemployeeWilliamson was instructed by her supervisor not to talk toother employees about the Union3On 8 May 1987, following the negotiation of a comprehensive non-Board settlement agreement in Cases 10-CA-18978 and 10-CA-19889,the Board issued an order granting the unopposed joint motion of the Re-spondent and the Union to withdraw their charges and sever these casesfrom Case 10-CA-19863 and remand them to the Regional Director forRegion 10The original charge filed in Case 10-CA-18978 on 11 February 1983alleged that the Respondent engaged in bad-faith bargaining,permanentlyreplaced unfair labor practice strikers, and solicited decertification au-thorizations from employees-all in an effort to undermine the Union inviolation of Sec 8(a)(5) and (1) of the Act The charge filed in Case 10-CA-19889 on 23 December 1983 alleges that in anticipation of the strike'send, the Respondent discriminated against strikers by hiring far more re-placements than it needed and by discriminating against four returningstrikers in violation of Sec 8(a)(3) The charge in Case 10-CA-19863filed on 18 October 1983 alleges that the Respondent constructively dis-charged employee Dorothy Williamson, and the amended complaint inthat case alleges that Supervisor Avery Johnson threatened employee(CarlonDavis) with reprisals for joining or engaging in activities onbehalf of (e g , talking) the UnionIn connection with the charges in Case 10-CA-18978, a complaintissued containing allegations that the Respondent placed numerous re-strictions onWilliamson and kept her union activities under surveillanceinFebruary and March 1983, in violation of Sec 8(a)(1) The judgefound that the Respondent violated Sec 8(a)(1) in the manner alleged Healso found, based on the complaint allegations resting on the charge inCase 10-CA-19863, that the Respondent constructively discharged Wil-liamson in violation of Sec 8(a)(3) In its exceptions, the Respondent con-ORDERThe Respondent, Magic Chef, Inc., Cleveland,Tennessee, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Constructively discharging employees be-cause they support the Union.(b)Threatening employees with reprisals if theyspeak to other employees about the Union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer to Dorothy Williamson immediate andfull reinstatement to her former position or, if thatposition no longer exists, to a substantially equiva-lent position, without prejudice to her seniority andother rights and privileges.Make her whole forany loss of pay she may have suffered by reason ofthe discrimination against her by payment to her ofa sum of money equal to that which she normallywould have earned as wages, from the date of thediscrimination to the date of the Respondent's offerof reinstatement less net earnings during suchperiod,with backpay to be computed in themanner prescribed inF.W.WoolworthCo.,90NLRB 289 (1950), with interest to be computed inthe manner prescribed inNew Horizons for the Re-tarded.4(b)Remove from its files any reference to theunlawful discharge and notify the employee intends the8(a)(1) allegationsare time-barred by Sec 10(b) insofar as theyare not related to charges filed in Case 10-CA-18978 and occurred morethan 6 months prior to the filing of the constructive dischargecharge inCase 10-CA-19863In view of the "comprehensive" withdrawal and settlement of thecharges inCases 10-CA-18978 and 10-CA-19889, on which basis theGeneral Counsel originally had alleged the restrictionsas 8(a)(1) viola-tions,we decline to find that the restrictions and surveillanceconstituteviolations of the Act Accordingly, we find it unnecessaryto pass on theRespondent's exceptions relating to Sec 10(b) However, the record es-tablishes that the Respondent's restrictions and surveillance were de-signed to,and did, force Williamson to quit the Respondent, and we haveconsidered this evidence as background supporting the constructive dis-charge allegations, which were timely filed, in affirming the judge's find-ing that the Respondent violated Sec 8(a)(3) by causing Williamson's ter-minationSeeBryan Mfg Co v NLRB,362 U S 411 (1960)In view of the above, we shall further modify the judge's recommend-ed Order by deleting all reference to conduct that violates the Act otherthan the 8(a)(3) conduct discussed herein and the 8(a)(1) threat of reprisalmade to Davis4 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after I January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to I January 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)286 NLRB No. 33 MAGIC CHEF, INC.381writing that it has done so and that it will not usethe discharge against her in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its Cleveland, Tennessee facilitycopies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gionalDirector for Region 10, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken lo comply.5 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor RelationsBoard" shallread "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten employees with reprisalsif they speak to other employees about the Union.WE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting InternationalMolders and Allied Workers, AFL-CIO-CLC anditsLocal Union No. 48, or any other union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer to Dorothy Williamson immedi-ate and full reinstatement to her former position or,if that position no longer exists, to a substantiallyequivalent position,without prejudice to her se-niority and other rights and privileges.WE WILLmake her whole for any loss of earnings she mayhave suffered because of the discrimination againsther, plus interest.WE WILL notify her that we have removed fromour files any referance to her discharge and thatwe will not use the discharge against her in anyway.MAGIC CHEF, INC.Karen Cordry, Esq.andMary L. Bulls, Esq.,for the Gen-eral Counsel.Joe H. Clark Esq.andCarl H. Trieshmann, Esq.,of At-lanta,Georgia,for theRespondent.David M. Cook, Esq.,of Cincinnati, Ohio, for the Charg-ing Parties.DECISIONSTATEMENT OF THE CASEIRWINH. SOCOLOFF, Administrative Law Judge. Oncharges filed on 11 February 1983, 28 December 1983,and 16 April 1984, by International Molders and AlliedWorkers, AFL-CIO-CLC and its Local Union No. 48(the Union), and on 18 October 1983 by Dorthy William-son, an individual, againstMagic Chef, Inc. (the Re-spondent), the General Counsel of the National RelationsBoard, by the Regional Director for Region 10, issuedcomplaint, and amendments thereto, and an order con-solidating cases dated 2 October 1984, alleging violationsby Respondent of Section 8(a)(5), (3), and (1) and Sec-tion 2(6) and (7) of the National Labor Relations Act(theAct).Respondent, by its answers, denied the com-missionof any unfair labor practices.Pursuant to notice, trial was held before me in Cleve-land, Tennessee, on 10 October 1984; 5-9 and 13-16 No-vember 1984; 10-14 and 18-21 December 1984; 28-31January 1985; 1 and 12-15 February 1985; and 18-20March 1985, at which the General Counsel, the Charg-ing Parties, and the Respondent were represented bycounsel and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduceevidence.Thereafter, the parties filed briefs that havebeen considered.On the entire record' in this case, and from my obser-vations of the witnesses, I make the followingFINDINGS OF FACTIJURISDICTIONRespondent, a Delaware corporation, has an office andplace of business in Cleveland, Tennessee, where it is en-gaged in the manufacture of appliances. Annually, it sellsand ships from its Cleveland, Tennessee plant, finishedproducts valued in excess of $50,000 directly to custom-ers located outside the State of Tennessee. I find that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.ITheGeneral Counsel's unopposed motion to correct the transcript isgranted 382DECISIONSOF THE NATIONALLABOR RELATIONS BOARDII.LABOR ORGANIZATIONInternationalMolders andAlliedWorkers, AFL-CIO-CLC and its Local Union No. 48 arelabor organizationswithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent, a full-line appliance manufacturer, oper-ates 16 manufacturing plants across the United States andemploys some 11,000 individuals. At six of the plants, theemployees are represented by labor organizations. At itsCleveland, Tennessee, and City of Industry, Californiaplants,Respondent manfactures finished gas and electricranges.The City of Industry employees are representedby the Teamsters UnionAfter a number of unsuccessful efforts to organize theproduction and maintenance employees working at theCleveland facility, the Union, in May 1979, won an elec-tion conducted by the Board among the then 1300 em-ployees at that locale. The Union was certified on 5 June1979 and, thereafter, following extensive negotiations,the parties concluded a collective-bargaining agreement,containinga checkoff provision, effective from 16 March1980 to 23 January 1983.Respondent and the Union engaged in negotiation of asecond contract,beginning20 December 1982. When, by23 January 1983, the day the existing agreement expired,the parties had failed to conclude a new agreement, theUnion called a strike. Respondent hired permanent re-placementsfor the strikers. Toward the end of the strike,in lateJuly 1983, Respondent increased its productiongoals and hired an additional 160 new workers. Moreworkers were hired until 3 September 1983, when theparties concluded an agreement, including a plan to rein-state strikers as vacancies occurred. On that date, theUnion, in writing, made an unconditional offer to returnto work on behalf of the striking employeesIn the instantcase, the General Counsel contends thatRespondent violated Section 8(a)(5) of the Act by failingto bargain in good faith with the Union during the 1982-1983 negotiations, as evidenced by its bargaining conductpertainingto a contractual checkoff provision. Respond-ent asserts that, during negotiations, it set forth its objec-tions to checkoff in good faith and earnestly soughtagreement on that and other issues. Alternatively, Re-spondentclaims, it lawfully used checkoff as a bargain-ing tool togainother concessions from the Union.The General Counsel further contends, and Respond-ent denies, that the strike was an unfair labor practicestrike, precipitated by Respondent's bad-faith bargaining,thatRespondent violated Section 8(a)(1) of the Actwhen, on 4 February 1983, it announced that the strikershad been permanently replaced; that Respondent violatedsection 8(a)(3) of the Act by hiring replacements, be-tween 27 July and 3 September 1983, for the purpose ofeliminatingthe rights of striking employees to reinstate-ment and that Respondent violated Section 8(a)(3) by itsrefusal to reinstate unfair labor practice strikers on theirunconditional offer to return to work. Also at issue iswhether, on 30 April 1983, Respondent constructivelydischarged employee Dorothy Williamson in violation ofSection 8(a)(3) and whether it engaged in other conductviolative of Section 8(a)(1) of the Act.B. Facts and Conclusions1Bargainingconduct and related matters2a.The 1979-1980 negotiationsFollowing certification of the Union in June 1979, theparties began contractnegotiationsin July of that year.They agreed to try to completenegotiationsby 13 De-cember. Throughout the monthsof bargaining,checkoffwas a majorissue.The Union, through Cubitt, statedthat itwould never favorably recommend a contractoffer to the membership if the offer did not include acheckoff provision. Respondent, through its chief spokes-man at these negotiations, John Bryan, said that it didnot want to act as a collection agency for the Union. On13December, Respondent made its "final offer." Cubittstated that he could not recommendeditasitdid notcontain checkoff and the parties were still apart on manyother items. Bryan said that the Union had received Re-spondent's best offer and Respondent's position wouldnot change.Following the 13 Decembermeeting,Cubitt placed atelephone call to Jerry Ward, a member of the MagicChef bargaining team, and stated that the Union woulddrop its other demands and reachagreementif it couldget another 10-cent increaseinwages and acheckoffprovision.A pension matter may also have been dis-cussed.Ward responded, stating that he would have to8Unless otherwise indicated, the factfindings contained in this sectionare based on the testimony of William Cubitt,Internationalstaff repre-sentative and the Union's chief spokesman at both the 1979-1980 and the1982-1983 negotiationsWhile certain key points are in dispute, the vastmajority of his testimony stands corroborated and uncontradicted in thisrecordCubitt impressedme as athoroughly honest and forthright wit-ness in possessionof a remarkable memory of events Although, under-standably, no witness,includingCubitt, could remember every detail oroccurrence at each of the many bargainingsessions,I am convinced thatCubitt, in his testimony, conveyedan accurateaccount of the events thattranspiredHis testimony was unshakenduring an exhaustive and repeti-tive cross-examination,which consumed almost 4 days and which ulti-mately was terminated by me Other members of the Union's negotiatingcommittee, such as Mattie Webb, Wallace Cross, and Gerald Parks, im-pressed me as truthful witnesses but they lacked the breadth of recollec-tion displayed by CubittInternationalVice President George Roper, likeRespondent's vice president of manufacturing Jerry Ward, displayed littlememory of bargaining table events Respondent's chief spokesman at the1982-1983 negotiations,WilliamFoust,corporate vice president ofhuman resources, did display a relatively full recollection of eventsHowever, I found Foust an evasive, argumentative, and hostile witnesswhose testimony suffered,in some instances,from internal inconsisten-ciesAccordingly, I have not relied on Foust's testimony in certain criti-cal areas where it differs from the credited testimony of Cubitt I have,likewise,placed little reliance on the testimony of LarryBrand, amember of Respondent's negotiating team and its plant director of humanresources I found Brand an evasive witness in possession of a very selec-tivememory of the details of events Like Foust, Brand's demeanor as awitness did not suggest an attempt to relate the facts Finally, althoughthe bargaining notes of both the Union and Respondent are in evidence, Ihave accorded them little weight The Union's notes were taken by anemployee-negotiator,MattieWebb, who did not impress me as entirelycompetent to perform that function Respondent's bargaining notes wereshown to bea less thancomplete and accurate version of bargaining tableoccurrences MAGIC CHEF,INC.383confer with top management about the matter and hewould then get back to the Union.Ward never did re-spond and,indeed,the Union never got the 10-cent in-crease.At a subsequent union membership meeting heldto consider Respondent's proposal, it was rejected in ac-cordance with the bargaining committee's recommenda-tion.The committee so recommended because of the ab-sence of a checkoff provision,unsatisfactory economicproposals,and its problems with the seniority provisionand the bonus system.A strike vote was not taken be-cause the plant was soon to be shut down for Christmasvacation.A strike would have cost the membership theirvacation and paid holidaysThe parties next met in January 1980,and continued tonegotiate until earlyMarch.At that time,Respondentmade its second"final offer" that,also, did not contain acheckoff provision.Cubitt said that he could not recom-mend it to the membership in view of the economic pro-posals, seniority and bonus system matters,and the ab-sence of checkoff.The parties were also apart on thecontract expiration date as the Union wanted the agree-ment to run for 3 years from the date of ratification andRespondent desired a mid-December expiration date. Atamembership meeting held on 9 March,the companyproposal was rejected and a strike authorization vote waspassed.Several days later, the Union was notified by FederalMediator Maurice Tipple that the Company wanted tohave an off-the-record meeting of the chief spokesmen inan attempt to avert a strike.The parties met on 14March at which time the Union agreed to drop wageand other matters but listed four areas of major concern:checkoff,expiration date,the bonus system,and a pen-sion provision.The Union conceded on the bonus systemmatter after further explanation by the Company of itsproposal.The Company conceded on the pension point.Itagreed to a checkoff provision provided that theUnion granted a 2-week escape time allowing employees,during that period,to obtain return of their dues-deduc-tion authorization cards. The Union accepted that proce-dure.Itwas not until the next day,15March,at a meet-ing attended by Bryan,Ward,company attorney JoeClark,Cubitt,and Roper,that the parties resolved theexpiration date issue,agreeing to it compromise date of23 January 1983. The union bargaining committee statedthat it would recommend approval of the agreement and,on 16 March,itwas ratified.At the time of ratification,some 850 of the 1300 unitemployeeshad signed dues-deduction authorizationcards. About 50 employees took advantage of the negoti-ated escape period and withdrew their cards.Thereafter,during the contract period,few employees took advan-tage of escape periods,despite frequent written advicefrom Respondent as to their right to do so and themethod of accomplishing same.Throughout the term ofthe contract,60 to 65 percent of the unit employees paidtheir dues by means of the checkoff system.InMarch 1980,when the contract was ratified, uniondues were a flat$10.50 per month.In August 1980, theInternational Union set dues at twice the average hourlywage within a plant,effective January 1982, with duesfor 1981 set at a flat rate of $12 per month.During thesummer of 1981, the Union requested of Magic Chef, andreceived,the average wage rate at the Cleveland plant,in order to establish the 1982 dues of the unit employees.On the basis of the information received from Respond-ent, those dues were set at $13.30,as of January 1982.The Union waived increases for 1983.b.The "extension" talksInMay 1982,8months before contract expiration,Foust contacted Cubitt and asked to have an off-the-recordmeeting.Two such meetings were held thatmonth,attended by Foust,Brand,and Cubitt.Roper at-tended the second meeting only. At those sessions, Fouststated that Respondent had major corporate decisions tomake by July. One such decision was how to allocateproduction of ranges between the City of Industry, Cali-fornia plant and the Cleveland plant.Foust announcedthatRespondent desired a 3-year contract extension atCleveland.When Cubitt said that the Cleveland employ-eeswanted to negotiate contractual changes, Fouststated that there were incentives for the Union to agreeto an extension.First,Foust said,an extension could haltlayoffs and increase the number of jobs at Cleveland.Secondly,Foust stated,an extension would enable theUnion to avoid labor problems it might otherwise experi-ence.In the latter connection,Foust informed the UnionthatRespondent had been approached by employeeswho desired to have a decertification election and, ac-cording to Foust, an extension agreement would stopsuch a movement. On the other hand,Foust warned,absent agreement,the Union could expect a decertifica-tionmovement in the fall which,he stated,would re-ceive the "all out"support of S. B. Rymer Jr., Respond-ent's chairman of the board. Foust added that Rymerwas not happy with the Union in the first place and that,in the event of a decertification petition,money wouldnot be a problem.On the other hand,if an extensionagreement were reached,Respondent would not get in-volved in a decertification movement.These commentswere repeated by Foust at the second meeting,atwhichtime Cubitt agreed to allow him to address the Union'sexecutive board.Foust and Brand met with the executive board on 10June 1982. Foust stated that,in the event of an extensionagreement, jobs could go to Cleveland and,also, thatsuch an agreement would be a way to avoid labor prob-lems in the fall. The executive board decided to author-ize exploratory discussions.Thereafter,Foust met withtheUnion'sbargaining committee and informed themthat,if an agreement were reached,Respondent wouldstay out of any decertification movement.During thecourse of subsequent negotiating sessions, Foust repeat-edly raised the decertification matter and warned thatthe Union would have labor problems that fall.Neitherside proposed any changes in the contractual checkoffprovision but Respondent did agree that, if the talksproved fruitful,itwould stop sending letters to employ-ees explaining how to revoke their checkoff authoriza-tions.By mid-July, however,the extension talks provedunsuccessful and negotiations ceased. 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDc.The 1982-1983 prestrikenegotiationsOn 1 November 1982, the Unionsent acontract re-opener notice to Respondent. The Company respondedon 9 November, suggesting that negotiations begin on 8December 1982. On 15 November, a petition seeking adecertification electionwas filed with the Board and,subsequently, the parties agreed to postpone negotiationsuntil the Board acted on the petition. The Union advisedthe Board that there were, then, 950 unit employees,rather than the figure of 880 listed in the petition. On 6December, the Regional Director dismissed the petitionbecause the signed cards submitted in support of it didnot request that the Union be decertified but, merely,asked for an election. Respondent and the petitionersfiled requests for review.3The parties met to begin negotiation of a second con-tracton 20 December. They agreed that Cubitt andFoust, as chief spokesmen, would make all official pro-posals and sign tentative agreements.4The Union askedthat Respondent put on the table their final proposal by2 p.m. on 22 January, allowing a 24-hour period beforethe Union's ratification meeting set for 2 p.m. on 23 Jan-uary.At the outset of the meeting, Foust asked theUnion to agree to an immediate decertification electionor, alternatively, to a contract extension until Respond-ent's appeal of the dismissal of the decertifcation petitionwas settled. Cubitt said that the decertification matterwould stand on its own and that this was the time to ne-gotiate a new contract. Respondent objected, claimingthat the parties would be negotiating an agreement thatmight later become null and void. This discussion con-sumed several hours, until the noon break, when, finally,Cubitt asked Foust if the Company was refusing to bar-gain about a new agreement. Foust said no and, follow-ing lunch, negotiations began.Although the partiesagreed to deal with language items first and economicitems afterward, the Union presented its initial proposals,which included economicitems.The Union proposaladded to article V of the contract, the checkoff provi-sion, a newsection 6, requiring Respondent, annually, toadvise the Union of the average hourly wage rate at theplant.As noted, this was information already being sup-plied by Respondent in order to allow the Union to cal-culate the amount of its dues. As the parties reviewedtheUnion's proposal, article by article,Respondentraised no objection to the new section 6 of the checkoffarticle.Likewise, throughout negotiations, Respondentnever stated that it had any concern about that.The partiesmet againon 4 January 1983, at whichtime the Company presented its noneconomic proposal.This proposal sought to remove some 150 to 200 em-ployees from the bargaining unit and to eliminate check-off. Cubitt stated that an agreement could not be reachedwithout a checkoff provision. Foust said that Respondentdid not want to be in the position of administering inter-nal union affairs.Additionally, Foust claimed that Re-3On 18February1983, the Board reversed the Regional Director's de-cision, and remandedthe case Thatmatter remains pending4 Throughout the course of negotiations,while othermembers of therespective bargaining committees made comments and explaiendpropos-als,Cubitt and Foustdid, in fact,make allcontract offers.spondent received complaints from employees whenevertherewas a duesincreaseand that the employees heldRespondent responsible for same. Cubitt answered thatthe Union had not received the same complaints and thatthe employees were not utilizing the escape periods.5At meetings held on 7, 11, 12, 13, and 18 January themajor topic of discussion was seniority. Other matterswere also discussed and some agreements were reached.During a break in negotiations on 18 January,a discus-sionwas held among Cubitt, Foust, International StaffRepresentative Gerald Parks, and Respondent's attorney,Joe Clark. Foust stated that the Union's proposal withrespect to Respondent's safety program was a majorproblem.Cubitt answered that the matter was not amajor issue to the Union and that it would not hold upan agreement. Cubitt added that the Union could under-stand Respondent's position on safety and that the Unionfelt just as strongly about checkoff. Foust said that hewas not authorized to put checkoff on the table.6 Later,during the bargaining session, the Union withdrew itsproposed changes in the safety language. Cubitt statedthat, under no conditions, would the Union negotiatingcommittee recommend a contract that did not includecheckoff.The parties met on 19 January, at which time Re-spondent presented a complete new language proposal,which,again,sought deletion of the checkoff article.With respect to that matter, Foust again stated that Re-spondent would not be put in the position of being a col-lection agency for the Union. He claimed that when em-ployees haddissatisfactionswith checkoff, they blamedthe Company instead of the Union. Cubitt said that theevidence did not bear this out as the Union had not re-ceived complaints and very few people had withdrawntheir dues-deduction authorizations. Cubitt added that, asthe Union was not seeking a major overhaul of the man-agement rights clause, the Company should not be at-tacking checkoff. Clark argued for Respondent that, ifthe parties agreed to take checkoff out of the contract,there would be no need for a nondiscrimination clause asRespondentwould not know who belonged to theUnion.7 Clark also stated that checkoff was costly.8 The6Foust testified at trial that Respondent's real reason for its stated po-sition on checkoff was to enable it to use that matter as a bargaining toolto get a favorable contract Thus, he testified,he knew that checkoff wassomething that the Union wanted and it is "something that we are notnecessarily that interested in" so there is no reason to grant it until theCompany feels that the time is appropriate There are checkoff clauses inall of Respondent's contracts with the other unions at other facilities Inaddition,atCleveland,Respondent makes deductions from employeepaychecks for chartable contributions,deposits to the Magic Chef CreditUnion,and for the repayment of loans taken to purchase Magic Chef ap-pliances and safety equipment8Cubitt's testimony concerning this conversation was corroborated byParks. Foust,in his testimony,denied stating that he lacked the authorityto negotiateabout checkoffFor the reasons stated at fn.2, 1 discreditFoust's testimony in this regard4During the term of the first contract, there was but one discrimina-tion charge filed,by employee Bill Webb,a steward, and, thus, a knownunion adherent In any event,Respondent did not,during later negotia-tion sessions,make reference to discrimination claims in the context ofdiscussion about checkoff8Respondent did not state at negotiations what, in fact,checkoff cost MAGIC CHEF, INC.385final prestrikebargaining sessionswere held on 20, 21,22, and 23 January. At the meetings on 20 and 21 Janu-ary, numerous proposals were exchanged and agreementwas reached with respect to the grievance and arbitra-tion and the bonus provisions. This left as the major un-resolved issues economics, certain seniority provisions,unit composition, number of stewards, and checkoff.On 22 January the parties exchanged new proposals.Respondent withdrew its proposed unit exclusion, of-fered a greater number of stewards than previously pro-posed, and made other noneconomic concessions. At 6p.m., 20 hours before the Union's scheduled ratificationvote,Respondent made its first economic offer, which,essentially,would have frozen existing wages and bene-fits.Foust stated that this was his first offer and not hisbest offer and that he was not proposing to increasewages at that time because there were, still, too manyother items on the table. The offer did not include acheckoff provision. Rather, Respondent proposed, as ameans of dues collection, that the Union be providedwith a table and a chair, in-plant, I day each month. TheUnion could staff the table with a paid representativeand collect dues. Cubitt stated that this was an unwork-able form of dues collection as the plant was very largeand in three separate locations and the Union wouldhave to have on hand large sums of money to cash pay-checks if it collected dues on payday. If not done onpayday, employees might not have sufficient cash withthem.The parties caucused from 7 to 10 p.m. During thattime, the Union sent a new proposal to Respondent,through Federal Mediator Maurice Tipple, in which theUnion reducedits economic demands.To highlight theimportance of checkoff, the Union listed it first and un-derscored it.When the parties met at 10 p.m., Foust de-livered a new proposal that provided for some increasesin wages and benefits and adhered to the table-and-chairapproach to dues collection. Cubitt again stated that thatcould not work in a plant as large as the Cleveland plant;itwould be an administrative nightmare.Foust said,again,that Respondent did not wish to act as a collectionagency for the Union. Clark stated that the employeesblamed Respondent for everything and asked if theUnion wouldconsider alternativesto checkoff. Cubittsaid that there was a strong relationship between check-off and the remaining contract issues.Negotiations re-cessed again and, then,resumed about midnight at whichtime Cubitt presented another union proposal that con-tained reduced economic demands and accepted most ofRespondent's most recent seniority proposals. Unlike therest of the Union's proposal, checkoff was listed in cap-ital letters.After another briefrecess,Fousttold theUnion that he had gone as far as he was authorized to goat that time and that he needed to consult with top man-agement. The parties then agreed to reconvene at 8 a.m.on 23 January.Between 7and 8 a.m.on 23 January, Foust met withRespondent's chairman of the board, S. B. Rymer Jr. At8 a.m., negotiations resumedand the Company presenteda proposal containing an increased wage and benefitpackage. Checkoff was listed as "to be discussed." Clarkasked if there was any other form of dues collection,beside checkoff, that the Union would consider, such asa bank draft system. Cubitt stated that checkoff was theonly workable and suitable arrangement. After a caucus,theUnion represented a new proposal with decreasedeconomic demands. Cubitt then told Respondent's bar-gaining committee that "they knew excactly what thehold up was in the-us moving and we were not in con-crete that we still had a lot of movement and that theyknew the one thing that was preventing us from movingoff of any of these and they knew what it would take toget us to come off of these remaining items." Cubittasked Foust to put his best offer on the table and statedthat Foust knew what the hold up was. As thenegotia-tors started to leave the room, for a recess, Clark look atCubitt andsaid,"What's checkoff worth to you?" Cubittresponded, "Put it on the table and I'll show you."9During the recess, the Union's negotiating committeediscussed their position, in the presence of MediatorTipple, and concluded that, if the Company offered an-other 5- or 10-cent increase in wages, plus checkoff, thecommittee would recommend acceptance of the offer.Cubitt told Tipple to use his discretion concerning theUnion's economic position but instructed the mediator toinformRespondent that, in the committee's opinion,there would be a strike if checkoff was not in the finaloffer. Tipple left and returned some 20 minutes later. Hetold Cubitt, "Bill, you've got a strike on your hands, itdoesn't make any difference what you do, checkoff is notthere." t oThe parties reconvened at 11 a.m. and Respondent de-livered a proposal labeled as its "BEST OFFER." Itcontained an increase from the previous wage offer of 10cents in the first year and 5 cents in the second year. Theproposal did not contain a checkoff provision. Rather, abank draft system was offered under which employeescould authorize their banks or savings and loan associa-tions to deduct money from their accounts and send it tothe Union in payment of dues. Cubitt objected and point-ed out this could involve a large number of banks andthat, in any event, most of the employees did not havebank accounts. Cubitt said that this arrangement couldnot work. Foust stated that the Union could have thebank draft system or the table and chair. Foust furtherstated that this was his "best offer under the circum-stances."After a brief caucus, Cubitt said that the com-9 In lightof Foust's statementto Cubitt, on 18 January,that he, Foust,was not authorized to putcheckoff on the table,I thinkCubitt's com-ment, considered in context, informedRespondentthat, ifitwould placethe subject of checkoffon the bargainingtable, then the Union wouldshowRespondentwhat it was worth. Cubittwas not asking Respondentto concedecheckoffin advance,but rather,to engage in collective bar-gaining about it.10 Foust,Brand,and Ward all testified that themessagedelivered tothem duringthe recess, by Tipple, did not containany mentionof check-offRather, they claimed, Tipple told them that Cubittwas having "ahell of a time" with his committee that the committee was "way out inleft field"and still hadexorbitant economic demandsI havepreviously concluded that Foust, Brand, and Ward were not re-liablewitnesses In addition,Inote their testimony concerningwhat wasstated to themby Tipple does not fit easily into the flow of events at thebargainingtable I discredit their testimony I credit Cubitt's corroborat-ed testimonyconcerningthe instructionsthat he gave tothe mediator Ithinkit fair toinfer, inthe absence of credible evidence to the contrary,thatMediator Tipple delivered the message, as instructed 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmitteewould recommend that the proposal be turneddown and that, more than likely, there would be a strike.Cubitt added that there was still movement on the unionside.Foust stated that Respondent's offer was good until8 p.m. that night. If not accepted by then, it would bewithdrawn, the contract would terminate, and the Com-pany would cease to honor the employees' checkoff au-thorizations.The Union withdrew its last offer. Themeeting ended about noon.At trial, Foust claimed that Respondent's refusal toconcede checkoff during the prestrike period was basedon the wide economic gap that still existed, as reflectedin the last written offers of the parties. According toFoust, calculations later prepared showed a cost differ-ence of $10 million in the two proposals. This contentionwas neither made to the Union during negotiations, norentirely proven at trial. Also during prestrike negotia-tions,Respondent gave no indication to the Union thatcheckoff was available in return for economic conces-sions. In addition, the $10 million calculation, even if ac-curate,must be viewed in the context of the significantprogress made by the parties during the 18-hour periodinwhich economics had been discussed and the oralstatement of Cubitt at the negotiating table and those hedelivered through Tipple, away from the table.Cubitt conducted the ratification meeting beginning at2 p.m. on 23 January. He reviewed Respondent's lastoffer article by article. Cubitt stated that Respondent'srefusal to grant checkoff was a way to destroy theUnion. Parks spoke to the membership and said that theemployees had been trying to get a union for 17 or 18years and that, since certification of the Union, in 1979,theCompany had been trying to destroy it. Withoutcheckoff, Parks said, the Union would not be aroundlong. The membership voted to turn down the proposaland to strike.d.The strike; hiring of replacements; negotiationsThe employees struck at 8 p.m. on 23 January, at theexpiration of the first contract. Respondent began to hirereplacements on the morning of 24 January. By 11 a.m.ithad hired some 700 people. In addition, some 400 em-ployees in the unit at the time the strike started eitherdid not strike or returned to work several days after thestart of the strike. This resulted in a work force greaterby some 150 than the prestrike complement and the newwork force was, thereafter, reduced by attrition. Con-trary to the testimony of Foust and Brand, there is sub-stantial record evidence that Respondent informed thereplacements that they were permanent employees asearly as 24 and 25 January. Also, during the first 2 weeksof the strike, Respondent's supervisor, Jerry Lyles, su-perintendent of the finishing department, solicited em-ployees to sign cards seeking a decertification election. i i" Lyles' activities in that regard were established by the testimony offormer employees Kimberly Pugh and Carolyn Matthews, disinterestedwitnesseswho testified in a forthrightmannerIcredit their testimonyover the denial of Lyles whose testimony I found, generally, to be vaguein materialrespectsA second decertification petition was filed on 4 February1985.The first meeting of the parties, after the strike began,occurred on 4 February. The Union submitted a proposalthat,Foust said, sought more than the Union had askedfor on 23 January. Cubitt stated that, as Respondent hadwithdrawn its proposals of 23 January, the Union hadthe right to start again. Foust announced that the re-placements had been made permanent employees and,further, that Respondent had established a striker rein-statement plan under which strikers who applied forwork would be placed on a preferential list and broughtback, by seniority, as vacancies occurred within theirclassifications.Cubitt stated that the strikers had goneout as a group and would return as a group.The Union filed its bad-faith bargaining charges on 11February. At a negotiation session that day, Respondentproposed that a wageincreasefor the unit employees beeffective in April, rather than January,as in itsprestrikeproposal. The parties adhered to the striker reinstatementpositions taken on 4 February. Respondent and theUnion met again on 2 March, at which time the Unionannounced that it would institutea nationalboycott ofMagic Chef products made in Cleveland, Tennessee. Atan off-the-record conference of Cubitt and Foust, in thepresence of Tipple, Cubitt told Foust that the strikeshould not have occurred as the parties were down tocheckoff and a fewsmall issuesthat should have been re-solved. Cubitt stated that, in his opinion, the strike wasentirely over checkoff. Foust answered, stating that hehad not been authorized to put checkoff on the tablethen and he was not authorized to do so now. 12The parties next met on 12 March. Two days earlier,on Thursday, 10 March, Respondent hired 69 new work-ers and reinstated 8 strikers. This was the first grouphiring since thebeginningof the strike. At the 12 Marchmeeting,theUnion made a new proposal, specificallyconditioned on the reinstatement of all strikers within 1week of ratification. The proposal was rejected.Negotiations did not resume until 22 April. One dayearlier,on 21 April, Respondent hired 75 new workersand reinstated 9 strikers. At the 22 April meeting, theUnion presented another proposal, conditioned on the re-instatementof the strikers within 2 weeks of ratification.This proposal removed section 6 from the checkoff arti-cle, returning that article to that which existed in theprior contract.As the Union had, again, changed itsmethod of calculating dues, it no longer needed from Re-spondent the plant average hourly wage. Cubitt stressedthat the major issue at that time was returning the strik-ers to work. He stated that, hopefully, if agreement werereached, the decertification petition, the NLRB charges,and Respondent's recently institutedlawsuit against theUnion would disappear. Foust asked for time to studythe new proposal and the parties agreed tomeet again on25 April.At the 25 April meeting, Foust stated that he was en-couraged as the Union was now ready to agree to the12Foust denied that he made the comments attributed to him byCubittHis denial is not credited MAGIC CHEF, INC387old contract language on checkoff. He said that if allother items fell into place, checkoff, standing alone,would not prevent the parties from reachingan agree-ment This, of course, represented an entirely new posi-tion for Respondent. Indeed, at the end of the meeting,Foust looked at Cubitt and said, "you got somethingtoday that you thought you'd never get."In the course of the 25 April meeting, Respondent pre-sented a proposal incorporating its striker rehire plan andnoted that all vacancies had been filled. The Union ad-hered to its demand that the strikers be returned as agroup.Cubitt stated that reinstatement was the majorissue and that wages were a major problem The partiesdid agree that resolution of the other legal matters wasnot a condition of settlement.At a meeting held on 29 April, the parties engaged insome discussion of economic proposals. The majority ofthe time was spent discussing reinstatement, with neitherside yielding from previous positions. Cubitt asked iftherewere any jobs available. Foust said no. Theyagreed not to meet again until one side or the othercould make major concessions.On 23 May, Respondent hired 44 new workers and re-instated1striker. It met with the Union on 24 May, toannounce that it would implement its proposed wage in-crease.Foust,in responseto inquiry, again told Cubittthat there were no available jobs. The parties againagreed that there would not be another meeting until oneside or the other had major concessions to make.Inmid-July,Cubitt contactedMediator Tipple andasked him to arrange a bargaining meeting with Re-spondent.Tipple called Foust on 12 or 13 July, and ameeting was scheduled for the morning of 22 July. On20 July, Respondent hired 43 new workers and reinstated2 strikers.Respondent conducts monthly sales, planning, and in-ventory meetings, referred to as "SPI" meetings, wheredecisions on production levels and other matters aremade. These meetings of Respondent's top officials at theCleveland plant are normally held about the 15th of eachmonth and, always, between the 12th and 18th of themonth. However, on 15 July, Respondent scheduled theJuly SPI meeting for the afternoon of 22 July. VicePresident of Manufacturing JerryWard attended boththe morning bargaining session with the Union, and theafternoon SPI meeting.At the 22 July bargaining meeting, Cubitt said that hewanted to clarify where the parties stood on a contractand, especially,with respect to the striker rehire plan.Respondent and the Union then reviewed, article by arti-cle,Respondent's last proposal. The Union made nocounterproposals but Cubitt had Foust verify that check-off would not be a problem. The parties engaged in anin-depth analysis of how the striker rehire plan wouldoperate and, for the first time, the Union did not take theposition that all strikers must be returned as a group.Cubitt asked if any jobs were available and Foust saidno Cubitt then asked for a freeze on hiring. Before theend of the morning session, Foust or Clark asked "arewe nearing an agreement?" Cubitt said, "that's a safe as-sumption." The brief afternoon session was, as noted, notattended by Ward who left after the morning meeting inorder to attend the afternoon SPI meeting. At the after-noon bargaining meeting, the parties engaged in addition-aldiscussion about the operation of the striker rehireplan. Respondent and the Union agreed that they wouldmeet again on 29 July and that, in the interim, theUnion's bargaining committee would consult with theUnion's executive board. Foust asked that the Unionsubmit a written proposal at the 29 July meeting.At the SPI meeting, Respondent decided toincreaseproduction by 15 percent and Ward was instructed tostaff the plant accordingly.Ward testifiedthat he madeno report at the SPI meeting as to the events that morn-ing at the bargaining session because it was his percep-tion that no progress had been made, a perception sharedby Foust. The decision to increase production from 2000units to 2300 units per day was, Ward testified, based onthe incoming order rate, the backlog of unshippedorders, and Respondent's new and aggressive marketingprogram to increase sales. All the production increasewas projected for the Cleveland plant, with none tocome from the City of Industry plant. It is undisputedthat,thereafter,Respondent never did produce 2300units per day and that the marketing program failed togenerate the projected number of orders. In October1983, the production goal was decreased to 2050, whereit remained.As a result of the decision reached at the 22 July SPImeeting,Ward decided that 164 additional employeeswere needed. The Union was not advised of this fact.Before the Union and Respondent met again, on 29 July,161 new workers had been hired and 3 strikers had beenrecalled.Respondent and the Union met, as scheduled, on 29July. Cubitt asked if the rumors he had heardconcerninghiringwere true. Foust said that 164 people had beenhired that week. Cubitt told Foust that he "had com-pletely blowed [sic] us out of the water" and that thehiring had killed a settlement. Foust said that the hiringwas to meet production needs. Foust asked for theUnion's written proposal and Cubitt stated that, underthe circumstances, there was no need for it because theUnion had been completely blown out of the water.Foust, according to his tesitmony, stated that "we camehere today thinking we would have an agreement bynow." Respondent, through Clark, turned the subject ofthe meeting to checkoff and requested that the Union getnew dues-deduction authorization cards signed, a sugges-tion that precipitated a lenghty argument. The meetingended without the scheduling of anothersession.The final collective-bargaining meeting took place on29 August. After further discussion of Respondent's out-standing proposal, including the striker rehire plan, tenta-tive agreement was reached. It was further agreed thattheUnion's unfair labor practice charges against Re-spondent, the decertification petition, and Respondent'slawsuit against the Union would stand on their ownmerits and be unaffected by the contract settlement. TheUnion did agree to end the boycott. Foust told Cubittthat no jobs were then available. Cubitt again asked for ahiring freeze and Foust refused. 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent continued to hire new workers until andincluding 2 September, the day before the Union's mem-bership voted to ratify the contract. This despite substan-tialrecord evidence that, in the summer months, andtherafter,many plant employees spent significantamounts of time either idle or in performance of nonpro-ductive chores. Describing the apparent overstaffing atthe plant, one witness testified that there were "helpershelping helpers." In addition, there is evidence that,during this period, Respondent relaxed enforcement ofitswork rules.In 1983, from 1 January through 22 July, Respondentposted only 100 jobs for bidding by plant employees.However, between 25 July and 27 July, 23 jobs wereposted. From 29 July, through 3 September, Respondentposted and filled another 100 jobs. Employee CarlonDavis, a striker who abandoned the strike and returnedto work, in August 1983, testified that, late in August, hediscussed a personnel problem with the plant director ofhuman resouces, Larry Brand, in the presence of his as-sistants, Judson Vines and Don Baldry. Davis testifiedthat Brand talked about the strikers and said:Well, I'll tell you right now we don't owe thosegod damn son-of-bitching bastards nothing outthere.Carlon,we owe it to people like you andthese people that crossed the picket line these jobs.We've got to get them filled up. You know the damisgoing tobreak and we are going to have morepeople in here than we can take care of.Brandand Vines, in their testimony, confirmed the factof themeeting,but denied that Brand made the state-ments attributed to him by Davis. I found Davis a be-lievablewitnesswho testifiedin a clearand forthrightmanner.As noted at footnote 2, I did not find Brand tobe a credible witness. Vines was not convincing on thispoint and his testimonysuggeststhat he may not havebeen present for the entire conversation. I find that theconversation occurred as related by Davis.At the ratificationmeeting held on 3 September,Cubitt explained to the membership that the proposedstrikesettlementwas without prejudice to the unfairlabor pracitce charges filed against Respondent. He em-phasized that it was the Union's view that the strikerswere unfair labor pracitce strikers. The agreement wasratified by a vote of 284 to 119.From 20 July through 2 September 1983, Respondenthired or recalled 255 employees, up until the date of rati-fication.Thereafter, not a single former striker was re-called during September, October, or November of thatyear. The Union filed grievances that led to the recall ofthe first four formerstrikerson 19 December. Duringthe period 3 September 1983 to January 1985, 217 unitemployees left Respondent's employ, but only 44 strikers,of some 500 who sought reinstatement, were recalled.Thus, afterincreasingits production goals and hiring 164employees, at the end of July 1983, Respondent, post-strike,reduced its production goals and decreased itsstaff by some 173 employees. Staff reduction was by at-trition.Despite its reduced productiongoals,Respondentdid not lay off any workers. Had it done so, the laid-offworkers, under the terms of the contract, would,gener-ally,have fallen below the former strikers on the rein-statement list, for seniority reasons.According to Cubitt's corroborated testimony, at athird-step grievance meeting held on 9 December 1983,he complained about Respondent's failure to recall strik-ers to replace employees who had left Respondent'semploy, that is, Respondent's failure to fill vacancies.Cubitt said that he did not understand why, for monthson end during the strike, there was a need to hire somany people but, once the contract was signed, therewas no need to fill vacancies. Brand said that Respond-ent had overhired in July and August, creatingan excessof employees in certain classifications. These people,Brand said, were being used to fill jobs as they becameavailable.13As noted, after grievances were filed, Respondent, on19December, recalled the first four former strikers,Larry Kyle, Roger Silvers, Dennis Goforth,and DanielPierce. They were required to undergo a day-long orien-tation session.According to the credited, corroboratedtestimony of Kyle, Brand spoke to this group and,during his talk,Kyle asked if Respondent would bebringing back other former strikers. Brand said yes, afew, "through the same procedure that y'all four cameback."Kyle asked if, by the same procedure, Brandmeant grievance procedure. Brand replied yes.14e.Conclusions with respect to Respondent's bargainingconduct and the hiring of replacementsThe statutory duty to bargain in good faith obligateseach party to the collective-bargaining process to make"a serious attempt to resolve differences and reach acommon ground "NLRB v. Insurance Agents,361U.S.477 (1960). A party may not approach the bargainingtable with a closed mind, but it is not bound to yield anyposition fairly maintained. As the Act does not regulatethe substantive terms of a contract, the Board may not,directlyor indirectly, compel concessions.NLRB v.AmericanNational Insurance Co.,343U.S. 395 (1952).The Act does, however, prohibit a party fromtaking aposition for the purpose of preventing agreement. Like-wise, when one party to negotiations advances a propos-al,not for legitimate reasons, but for the purpose of de-stroying or crippling the other party, the statutory bar-gaining obligation is not met.Roanoke Iron & BridgeWorks,160 NLRB 175 (1966), enfd. 390 F.2d 846 (D.C.Cir. 1967). A party may take a position in order to gainbargaining leverage but, if it "is prepared to make a con-cession, it is evidence of bad faith if it withholds that factto the extent of permitting negotiations to founder and astrike to ensue, without ever imparting this possibility tothe other party."Cincinnati Cordage & Paper Co.,141NLRB 72 (1963).In this case, Respondent contends that its objections tocheckoff, as set forth at the bargaining table, were assert-13Brand'scontrary testimony is not credited See in 2WilliamGibson, Brand's assistant, also testified about thisdiscussionbut lacked aclear recollection of the conversation14 To the extent that Brand's testimonyis inconsistentwith the forego-ing, it is not credited MAGIC CHEF, INC.389ed in goodfaith.To assess the validity of that position,attentionmust bepaid to its overall pattern of conduct.In that connection,Respondent's claims of good faith aresignificantly undercut by evidence of its repeated threats,during the summerof 1982, to fund and support a decer-tificationcampaignand by its conduct, immediately afterthe strike began,in solicitingsignatures in support of adecertification petition.At the bargaining table, Respondent consistently as-serted two grounds of opposition to checkoff, namely,that it did not wish to act as a collection agency for theUnion, and that it had received complaints from employ-ees aboutcheckoff. The first ground is difficult to under-stand inview of the fact that there are checkoff clausesin all ofRespondent's contracts with other unions atother facilities.Moreover, at Cleveland, Respondentmakes deductions from employee paychecks for charita-ble contributions, deposits to theMagic Chef CreditUnion, and for the repayment of loans taken to purchaseMagic Chef appliances and safety equipment. Respond-ent advanced no evidence, either at the bargaining tableor at trial,in support of the second ground, employeecomplaints.Rather, as shown in the statement of facts,the record evidence fairly supports the inference that theunit employees, who had been tutored by Respondent asto the meansof withdrawing their dues-deduction au-thorizations,did not complain about checkoff, either tothe Union or to Respondent. At the 19 January bargain-ing session,Respondent briefly asserted cost and the pos-sibility ofdiscrimination claims as reasonsfor its opposi-tion to checkoff. Yet, again, it advanced no supportingdata.Rather, in light of the history under the first con-tract,itisclearthatRespondent's experience wouldhardly warrant an opposition to checkoff so as to betterenable it to defend againstdiscrimination claims.15Atthe 25 Aprilbargaining session,Respondent sought toexplain itsprevious opposition to checkoff on a new anddifferentground,namely,the fact that, theretofore, theUnion had sought to add a new section 6 to the checkoffarticle as it existed inthe firstagreement.Yet, as shownin the statementof facts, that section merely sought tocodify the practice of the parties during the term of theold agreementunder which Respondent, annually, sup-plied the Union with the average hourly wage at theplant.During all the prestrike discussions about checkoff,Respondentnever once claimed that it had a difficulty inthat regard.In lightof the above, and in consideration ofFoust's testimony that checkoff is "something that weare not necessarilythat interested in," I conclude thatRespondent entertained no real and legitimate oppositionto checkoff and that explanation for its bargaining con-duct lies elsewhere. Indeed, at trial, Foust conceded asmuch ashe testified, essentially, that the real reasons forRespondent's position were not those that it asserted atthe bargainingtable but, rather, its desire to use checkoffas a bargainingtool. 1615CfAmericanThread Co,274 NLRB 1112 (1985)16 Seemingly, Respondent'soffer of the table and chair and of a bankdraft system,as alternativesto checkoff, were consistent with that ap-proach,as Cubittexplained,and Respondent knew, that those were notworkable means of duescollection at the Cleveland plantRespondent's principal contention that it was usingcheckoff as a bargaining tool in order to obtain a favor-able contract simply flies in the face of the record evi-dence concerning its conduct at and away from the bar-gaining table. During negotiations, prior to 25 April, Re-spondent never once gave indication to the Union thatcheckoff was available in return for economic conces-sions.Respondent did the opposite. It informed theUnion that its negotiators were not authorized to bargainabout checkoff.Within hours of the strike deadline, Re-spondent learned from Mediator Tipple that the Unionwould settle for a small economic increase, plus check-off.The Company responded to that information by of-fering the economic increase and denying checkoff.Before negotiations ended on 23 January, Cubitt repeat-edly told Foust that Respondent knew what the "holdup" was and that the Union stood ready "to come off ofthese remaining items" in return for checkoff. Yet,checkoff was not forthcoming. If, as it claims, Respond-ent stood ready to trade checkoff in return for other con-cessions, it carefully hid that possibility as it permittednegotiations to founder and a strike to ensue over thecheckoff issue. It maintained an adamant refusal to putcheckoff on the bargaining table until 25 April, 3 monthsafter the strike started, and at a time when another issue,reinstatement of the strikers, had displaced checkoff asthe main issue between the parties.Ifind and conclude, as alleged in the complaint, that,during the 1982-1983 negotiations, Respondent violatedSection 8(a)(5) of the Act by failing and refusing to bar-gain in good faith. It did not use checkoff as a bargainingtool, but, rather, it refused to put checkoff on the bar-gaining table in order to frustrate agreement and precipi-tate a strike. As the strike was, in substantial part, causedby Respondent's unfair labor practices, I further con-clude that the strikers were unfair labor practice strikers.Respondent further violated the Act when, on 4 Febru-ary, Foust announced that the unfair labor practice strik-ers had been permanently replaced. That announcement.demonstrably, prolonged the strike.It is difficult to read the record evidence concerningthe 22 July bargaining session without concluding thattheUnion stood ready to capitulate, that is, to acceptRespondent's last offer, including the striker rehire plan,and that it communicated that position to Respondent.Indeed, at the meeting, after Respondent's last proposalwas reviewed in depth, Respondent asked if agreementwas near and Cubitt said that "that's a safe assumption."When the parties recessed negotiations, until 29 July, soas to allow the Union's bargaining committee to consultwith its executive board, agreement was at hand and Re-spondent knew it. That is amply demonstrated by Foust'scomment at the 29 July meeting that Respondent "camehere today thinking we would have an agreement bynow." Between the 22 and 29 July meetings, Respondentsuddenly and secretly increased its production goals andhired 161 new workers. Yet, it never produced at thelevel of its new goals and, shortly thereafter, it aban-doned those goals. It retained the new employees, de-spite a lack of work for some or all of them. Indeed, Re- 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent continued to hire until the day preceding con-tract ratification.These circumstances are, to say the least, cause forgrave suspicion that Respondent, between 26 July and 2September 1983, hired workers for the purpose of elimi-nating the reinstatement rights of the strikers, but, farmore than suspicion is warranted in light of the state-ments of the plant director of human resources, LarryBrand,made in lateAugustand in mid-December. LateinAugust, preceding ratification,Brand told CarlonDavis that Respondent was in a rush to fill jobs because"the dam is going to break." In December, Brand admit-ted to union representatives that the reason that Re-spondent was not replacing workers who left its employwas because Respondent had excess employees, due tooverhiring in July and August. I find and conclude thatRespondent hired some 183 employees, from 26 July to 2September 1983, in order to eliminate the reinstatementrights of the strikers, in violation of Section 8(a)(3) of theAct. The hiring caused a prolongation of the strike. Re-spondent further violated Section 8(a)(3) of the Act byfailing and refusing to reinstate the unfair labor practicestrikers following their unconditional offer to return towork made on 3 September 1983.172.Dorothy Williamson18Williamson was employed by Respondent from Octo-ber 1968 until June 1969, and,again,from June 1970,untilshe terminated her employment on 30 April 1983.For the 10- to 12-year period preceding the strike, sheworked on the first shift as a production checker ortimekeeper in the enamel department. She performed herduties under the supervision of the department superin-tendent, Jerry Lyles, and she shared an office with him,in the east plant, which was also utilized by other super-visors.Williamson was responsible for the time and pro-duction records of some 150 enamel department employ-ees who worked in the east and west plants. She assignedclock numbers, picked up timecards, recorded employeework hours, verifiedassignments,calculated bonuses,filled out bonus sheets and delivered them for processing,collected and delivered mail and supplies, and ran er-rands.Williamson's duties required that she make fre-quent trips between the east and west plants, which areabout 300 yards apart, as well as to the production linesand the main office, including the payroll and IBM de-partments. Also, she made stops at the human resourcesdepartment, the credit-union, and the first aid office. Inaddition to the work-related conversations than she heldwith the plant supervisors and the office employees, Wil-liamson,with the knowledge of the supervisors, includ-11There is no contention that the reinstatement rights of the unfairlabor practice strikers were waived by the contract settlement, includingthe sinker rehire plan, since,as shown in the statement of facts, thoserights were expressly preserved18The factfindings contained in this section are based, primarily, onthe testimony of employee Dorothy Williamson who testified in a clearand cohesive manner and impressed me as a truthful witness I have notrelied on the testimony of Williamson's supervisor,Jerry Lyles, superin-tendent of the finishing department,whose testimony I found, alternately,vague andimprobable For the reasons stated at fn 2, 1 have accordedlittleweight to the testimony of the plant Director of Human ResourcesLarry BrandingLyles and Brand, and often in their presence, en-gaged in frequent nonwork-related discussions with pro-duction and office employees as she moved about theplant in the performance of her duties. Before the strike,she was also responsible for maintaining a list of enameldepartment employees, includingnames,clock numbers,job classifications, hire dates, and telephone numbers thatwere used by the supervisors to contact employees athome.While Williamson was not a unit employee, her sister,brother, and brother-in-law were in the bargaining unitand were members of the Union who participated in thestrikeHer situation was not unique in that regard asother of Respondent's employees and supervisors, whoworked during the strike, had relatives who were strik-ers. In any event, after honoring the strike during its first2 days, 24 and 25 January, Williamson went to the plantverylate inthe day on 25 January, on learning that, ifshe did not report that day, her job would be gone. Shesaw Lyles who welcomed her back and told her that Re-spondent wanted "Company people 100%."During the course of her first days at work after thestart of the strike,Williamson went to the workstationsof the replacement employees and obtainedtheir names,social security numbers, and job classifications, and sheassigned clock numbers to them. Thereafter, Williamsonwent about the performance of her regular duties and theadditional tasks required because of the presence of analmost entirely new work force.On Monday, 7 February 1983, Lyles told Williamsonto get the employee list up to date. Thereafter, William-son compiled a new list of working employees in the de-partment, including names, clock numbers, job classifica-tion, and hire dates.19 She gave it to Lyles and explainedthat she had not had time to obtain the telephone num-bers of the replacement employees. Lyles said that thesupervisors would get that information and he took thelist and put it on his desk. Williamson never saw the listagain and she was never advised that it wasmissing.Williamson had a conversation with replacement em-ployee Raymond Morgan on 17 February. She learnedfrom Morgan, who was working in the assembly depart-ment, that he had been solicited, while working,to sign acard seeking a decertification election.Williamson askedMorgan to give a statement to the Union about that, andshe handed him a slip of paper containing her sister'snameand telephone number She told Morgan that hecould call her sister and arrange to give astatement.Later that same day, Lyles met with Williamson andtold her that Brand had advised him that Williamson hadbeen talking to people about the Union. Lyles said thatthe Company was concerned that she was giving infor-mation to people engaged in misconduct. He stated thathe was going to put restrictions on her and that shecould no longer go to the personnel office. Lyles furtherstated, "Well, from now on Dorothy, I have to knowwhere you are at, where you are going, what time youwill be back, what route you will be taking . . . . I haveto know when you go to the bathroom, when you will18The list did not contain employees' home addresses MAGIC CHEF, INC391be back." Lyles told Williamson that she was not to talkto anyone and that Brand had set the rules and would bewatching her because she had been talking about theUnion. Lyles further stated that he knew that membersof Williamson's family were on strike and that the Com-pany would be watching her.On 18 February, Williamson met with Brand to askwhy she had been placed on restriction. He said, "WellDorothy, we have reason to believe that you're givinginformation to the Union." Brand further told her that hehad talked to people and, as she had family in the Union,itwas better to restrict her from going to places andtalking to people. He stated that he, Brand, had toldLyles to instruct supervisors to keep an eye on William-son and not let her talk to anyone.The restrictionswere, thereafter, strictly enforced.When Williamson needed to go anywhere in the plant,she had to wait for Lyles to come to the office so as torequest his permission to leave. She was required to tellhim what route she would take, and where she would beat any given moment in time. When at the west plant,she would have to call him at the east plant to requestpermissionto return. If Lyles was not available when shecalled, she would have to sit and wait at the west plantuntil she could reach him. Likewise, she was not permit-ted to go to the bathroom without first informing Lyles.Williamson testified that the restrictions upset and hu-miliated her. Clearly, they interfered with her ability todo her job.About 1 week later, Lyles told Williamson that therewould be additional restrictions and that she was tocease taking work to the payroll department, a taskthereafter performed by another employee. Also, she wasnot to go to IBM or engineering. Lyles said that an em-ployee had worn a union hat on the production lines thatday and the Company thought that Williamson wasbehind it.InMarch, afterWilliamson brnefly spoke to anotheremployee, Lyles told her that "I told you not to be talk-ing to anyone." He further stated that the Company waswatching her and she was to keep her mouth shut andnot talk to people. Thereafter, Williamson testified, otheremployees would not speak to herOn 29 April, Lyles told Williamson that Respondentand the Union were at an impasse and that the strikerswould not be back. This caused Williamson to lose hopethat the strike would be settled and the restrictions lifted.On 30 April, she terminated her employment, tellingLyles, "Jerry, I can't take it anymore . . . I've had it.. . The restrictions, just everything on me . . . Theway y'all treated me, the way you're doing me . . . I'venot done anything that I'm ashamed of . . . you won'tever relieve the restrictions . .. I'm quitting work andI'm going tostay home." Lyles told her that she wouldbe better off that way as "you've been marked here."She again stated that she could not take the treatmentany longer.At trial,Williamson credibly denied that she everpassed the employee list or any other documents or con-fidential information to the Union or to individual strik-ers.Neither Brand nor Lyles ever accused her of takingthe employee list. Following 30 April, Williamson soughtother employment and noted as her reason for leavingMagic Chef that she wanted a better job. Prospectiveemployers questioned why she had quit after 14 years ofemployment.Thereafter,Williamson told prospectiveemployers that she had left Magic Chef to stay homewith her children. In this connection,it isnoted that Re-spondent listed on Williamson's termination slip that herreason for quitting was to enable her to stay home withher children.Williamson, in her testimony, denied that,pointing out that her children were of school age and ar-rived home from school about the same time that she,Williamson, normally came home from work.The testimonies of Brand and Lyles establish that theimpetus for the restrictions placed on Williamson camefromBrand.According to Brand's testimony, there weretwo reasons for restricting her, to stop her from roamingabout the plant and to safeguard confidential information.With respect to the first matter, Brand testified that,during the first 2 weeks of the strike he had personallyobserved Williamson moving about the areas of the plantand spending an undue amount of time talking to peoplein the human resources department However, later inhis testimony,Brandclaimed that he did not know howproduction checkers perform their duties and could notstate thatWilliamson was going about the performanceof her job in a different manner than before the strike.Lyles, in his testimony, conceded that Williamson's jobduties required her to move from place to place aboutthe plant. Regarding the second matter, Brand testifiedthat, after 2 to 3 weeks of the strike, he had noticed thatan undue number of people working in the enamel de-partment had been victims of acts of violence. Later, helearned that the employee list prepared by Williamsonwas missing. On 17 February, Brand claimed, he wastold by employee Morgan that Williamson had told himthat the Union had his telephone number. Brand formedthe belief that Williamson had given the employee list topeople outside the Company. Nonetheless, after Lylesprepared a new list, he kept it in an unlocked drawer inhis desk to which Williamson and others had access.Indeed, the restrictions imposed by Respondent were notdesigned to, and did not serve the purpose of, containingher access to confidential employee information.Brand was unable to satisfactorily explain the basis ofhis conclusion that an undue number of enamel depart-ment employees had been victimized. Neither he norLyles could explain how they reached the conclusionthatWilliamson had pilfered the list that she had earlierturned over to Lyles. As to the matter of Morgan'shome telephone number, that employee worked in theassembly department and, therefore, neither hisname nortelephone number would have appeared on the list ofenamel department employees in question. Respondentdid not restrict other production checkers and did notplace restrictions on other employees who had relativeson strike.Iconclude that the reasons advanced by Respondentto explain the restrictions placed on Williamson are pre-textual.As Lyles informed Williamson, shortly after herconversation with Morgan, that restrictions were beingplaced on her because she had been talking to people 392DECISIONS OF THE NATIONALLABOR RELATIONS BOARDabout the Union, I further conclude that the restrictionswere,in fact,in reprisal for her union activities.The re-strictionswere designed to cause,and did cause, Wil-liamson to experience continual humiliation and torender her unable properly to perform her job. By 30April,the unrelieved restrictions forced her resignation.I find and conclude that,on 30 April 1983,Williamsonwas constructively discharged because of her union ac-tivities, in violation of Section 8(a)(3) of the Act. Re-spondent further violated the Act when,on 17 February1983, it imposed restrictions on her because she hadtalked to an employee about the Union.Respondent,through Lyles and Brand,violated Section 8(a)(1) of theAct by telling Williamson that Respondent would bewatching her because she had been talking about theUnion.3.The remaining 8(a)(1) allegationsIfind and conclude,as alleged in the complaint, thatRespondent,by its plant director of human resources,Larry Brand,violated Section 8(a)(1) of the act by in-forming employee Carlon Davis, in late August 1983,that Respondent would fill jobs before the dam breaks,that is,before the strike is settled and the strikers offer toreturn to work;by telling employees,inDecember 1983,thatRespondent had overhired during the strike and,thus,would not recall former strikers to fill apparent va-cancies;by informing employees,inDecember 1983, thatformer strikers would not be reinstated except throughthe grievance procedures.All these statements madeclear to employees that Respondent would impose a pen-alty, loss of job rights,on those who engaged in thestrike.There is uncontradicted record evidence that Re-spondent allows its employees to talk among themselves,while working,about any subject matter.Carlon Davistestified that,on 13 August 1983, the day he abandonedthe strike and returned to work he was approachedduring the workday by SupervisorAveryJohnson. Ac-cording to Davis'testimony,Johnson stated that he,Johnson, had been told by certain employees that Daviswas talking about the Union.Johnson told Davis thatDavis knew what could happen if he did this on compa-ny time.Johnson,in his testimony, presented an entirelydifferent version of this conversation.Thus,the supervi-sor testified,the conversation occurred a few days afterDavis'return and was prompted by the fact that Johnsonhad received complaints from employees that Davis washarassing them and calling them "scabs." Johnson testi-fied that he told Davis that he, Johnson,was afraid thata fight might break out and someone might be fired.Johnson's testimony,that he had received informationthat an individual who had abandoned the strike and re-turned to work was calling his coworkers"scabs,"is im-probable.Davis presented the more believable version ofthe conversation, and I credit his testimony in thatregard.Ifind that Respondent, through its supervisor,AveryJohnson,violated Section 8(a)(1) of the Act bythreatening employee CarlonDaviswith reprisals ifDavis talked to his fellow employees about the Union.Employee Larry Davis,Carlon's brother,testified that,summoned to appear in Brand's office. When Davis re-ported,he was directed to the human resources auditori-um, which is frequently used for meetings, where Re-spondent's attorney,Carl Trieshmann was waiting to seehim. Trieshmann gave Larry Davis a piece of paper stat-ing that,as an attorney for Magic Chef,he,wanted tospeak to Davis in connection with the attorney's trialpreparation.The statement emphasized that it was up tothe employee to decide whether to participate in theinterview and that the employee had the right to termi-nate the conversation at any time.The statement furtheradvised the employee that neither reward nor punish-ment would flow if the employee aided, or refused toaid, the attorney.After Davis read the statement,Triesh-mann stated,orally,that the interview was strictly vol-untary.He told Davis that he wanted to see the affidavitthat the employee had furnished to the Board.Davis saidno. Trieshmann asked if Davis would bring it to the at-torney'smotel room.Davis again said no.Trieshmannsaid that he wanted to see what was in the affidavit sothat he would not have to go to trial blindfolded. Davisagain refused to furnish the affidavit and told the attor-ney that he was leaving. Carlon Davis testified about asimilar incident,about the same time,between himselfand Trieshmann, and he,too, refused to give Trieshmannhis affidavit.As Trieshmann provided repeated assurances to theDavis brothers that any cooperation they might give wasvoluntary and that there would be no reprisals if theychose not to cooperate and as the Board,apparently, nolonger regards the request to see an affidavit as per seviolation of the Act,20 I conclude that the complaint al-legation in this regard should be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above,have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practice conduct in violation of Section8(a)(5), (3),and (1) ofthe Act,I shall recommend that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action necessary to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.RespondentMagic Chef,Inc. is an employer en-gaged in commerce,and in operationsaffecting com-merce, within the meaningof Section 2(2), (6), and (7) ofthe Act.several days before the trial began in this matter,he was20 SeeDayton Typographical Service,273 NLRB 1205 (1984) MAGIC CHEF, INC.3932.InternationalMolders and Allied Workers, AFL-CIO-CLC and its Local Union No. 48 are labororgani-zations within the meaning of Section 2(5) of the Act.3.All productionandmaintenanceemployees em-ployed by Respondent at its Cleveland, Tennessee facili-ty,and employees of the repair parts section of theCleveland service department, excluding all office cleri-cal employees, technical employees, professional employ-ees, truckdrivers, guards, and supervisors as defined inthe Act, constitute a unit approprial a for the purpose ofcollectivebargainingwithin the meaning of Section 9(b)of the Act.4.At all timesmaterial,theUnion has been, and isnow, the exclusive representative of all employees in theaforesaid bargaining unit for the purposes of collectivebargainingwithin themeaning ofSection 9(a) of the Act.5.By refusing to bargain in good faith with the Union,as the exclusive representative of thebargainingunit em-ployees, concerning rates of pay, wages, hours, and otherterms and conditions of employment, Respondent has en-gaged in unfair labor practice conduct within the mean-ing of Section 8(a)(5) of the Act.6.The strike that commenced on 23 January 1983, wasan unfair labor practice strike from its inception.7.By its announcement on 4 February 1983, that ithad hired permanent replacements for the unfair laborpractice strikers, Respondent has engaged in unfair laborpracitce conduct within the meaning of Section 8(a)(1) ofthe Act and caused a prolongation of the strike.8.By constructively discharging Dorothy Williamsonon 30 April 1983, Respondent has engaged in unfairlabor practice conduct withinthemeaningof Section8(a)(3) of the Act.9.By hiring employeesbeginning26 July 1983through 2 September 1983, in orderto discriminateagainstits striking employees, Respondenthas engagedin unfair labor practice conduct withinthemeaning ofSection 8(a)(3) of the Act and caused a furtherprolonga-tion of the strike.10.By refusing to reinstate unfair labor practice strik-ers on their unconditional application for reinstatementon 3 September 1983, Respondenthas engagedin unfairlabor practice conduct within the meaning of Section8(a)(3) of the Act11. By threatening employees with loss of jobs becausethey participated in a strike, Respondenthas engaged inunfair labor practice conduct within the meaning of Sec-tion 8(a)(1) of the Act.12.By threatening employees with reprisals if theyspeak to other employees about the Union, Respondenthasengaged in unfair labor practice conduct within themeaning of Section 8(a)(1) of the Act.13.By imposing restrictions on employees because oftheir union activities, Respondenthas engaged in unfairlabor practice conduct withinthemeaningof Section8(a)(1) of the Act.14.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct..-[Recommended Order omitted from publication.]